 

   
 
   

Case 1:03-md-01570-GBD-SN Document 5812 Filed 01/31/20y7Re

Sof oy Sam
re an

fee
as £%,. : oa ;
Lo

¥,
Af fy,
UNITED STATES DISTRICT court,” ;
SOUTHERN DISTRICT OF NEW YOR

 

 

03-md-1570 (GBD)F§N)" 3
In re Terrorist Attacks on September 11, 2001 sy ti. x
ECF Case Py
ee, A
. Se SO
This document relates to: 19-cv-44 (GBD)(SN) Sk O.
Prior, et al. vy. The Islamic Republic of Iran ECF Case we

 

 

 

 

ORDER OF PARTIAL FINAL DEFAULT JUDGMENT ON BEHALF OF
PRIOR PLAINTIFF IDENTIFIED AT EXHIBIT A

(PRIOR IV)

Upon consideration of the evidence and arguments submitted by the Plaintiff identified in
Exhibit A to this Order, plaintiffs in Prior, et al. y. The Islamic Republic of Iran, Case No. 19-cv-
44 (GBD)(SN), who is the estate of a victim of the terrorist attacks on September 11, 2001 who
was killed either on September 11, 2001 or in the immediate aftermath of September 11, 2001, and
the Judgment by Default for liability only against the Islamic Republic of Iran entered on
September 6, 2019 (ECF No. 5088), together with the entire record in this case, it is hereby;

ORDERED that service of process was effected upon The Islamic Republic of Iran in
accordance with 28 U.S.C. § 1608(a) for sovereign defendants;

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf
of the Plaintiffin Prior, et al. v. The Islamic Republic of Iran, Case No. 19-cv-44 (GBD)(SN), as
identified in the attached Exhibit A, who is the estate of a victim of the terrorist attacks on
September 11, 2001, as indicated in Exhibit A, and it is

ORDERED that the Plaintiff identified in Exhibit A is awarded: compensatory damages

for decedent’s pain and suffering in an amount of $2,000,000, as set forth in Exhibit A; and it is

 
Case 1:03-md-01570-GBD-SN Document 5812 Filed 01/31/20 Page 2 of 2

ORDERED that the Plaintiff identified in Exhibit A is awarded prejudgment interest of
4.96 percent per annum, compounded annually, running from September 11, 2001 until the date
of judgment; and it is

ORDERED that the Plaintiff identified in Exhibit A may submit an application for punitive
damages, economic damages, or other damages (to the extent such awards have not previously
been ordered) at a later date consistent with any future rulings made by this Court on this issue,
and it is

ORDERED that the remaining Prior Plaintiffs not appearing on Exhibit A, may submit in
later stages applications for damages awards, and to the extent they are for solatium or by estates
for compensatory damages’ for decedents pain and suffering from the September 11 attacks, they

will be approved consistent with those approved herein for the Plaintiff appearing on Exhibit A.

Dated: New York, New York RDERED:
———<WAR-0-6°2590 ose y Bo YP ON wa

B. DANIELS
Jd tates District Judge

 

 

 
Case 1:03-md-01570-GBD-SN Document 5812-1 Filed 01/31/20 Page 1 of 1

 

 

EXHIBIT A
TOTAL FINAL
9/11 DECEDENT'S 9/11 as DECEDENT | DECEDENT NbeMent
DECEDENT'S MIDDLE DECEDENT'S = PAIN AND ECONOMIC AMOUNT FOR
FIRST NAME NAME LAST NAME | & SUFFERING LOSS ESTATE

 

 

 

Lucy

 

 

Fishman

 

 

$ 2,000,000.00

 

 

$ 2,000,000.00

 

 

E

 

 
